1    Michael J. Aed, SBN 204090
     LAW OFFICE OF MICHAEL J. AED
2
     2115 Kern Street, Ste. 370
3    Fresno, California 93721
     Phone: 559-825-4600
4    Fax: 559-272-8411
5
     Attorney for Defendant, OMAR RAMIREZ
6

7

8                                   UNITED STATES DISTRICT COURT

9                               EASTEREN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA                       )   Case No.: 1:17-CR-00191 DAD
                                                    )
12                        Plaintiff,                )   STIPULATION TO CONTINUE
13                                                  )   NOVEMBER13, 2018 SENTENCING;
            vs.                                     )   ORDER
14                                                  )
     Omar Ramirez,                                  )   DATE: January 07, 2019
15
                                                    )   TIME: 10;00 a.m.
16                        Defendant.                )   Location: #5
                                                    )   Honorable Judge Dale A. Drozd
17

18
            IT IS HEREBY STIPULATED by and between the parties hereto, through their
19
     respective attorneys of record, that the parties November 13, 2018 sentencing hearing may be
20

21
     continued to 10:00 a.m. on Monday, January 7th, 2019.

22          The parties (AUSA, USPO and Defense Counsel) base this stipulation on good cause. To
23
     continue working on issues related to the application of the sentencing guidelines. The parties
24
     plan to meet and confer to try to address the issues prior to submitting formal objections and the
25
     final pre-sentencing report.
26

27          For the above stated reason, the stipulated continuance will conserve time and resources

28   for both parties and the court, and the delay resulting from this continuance shall be excluded in
1    the interests of justice pursuant to 18 U.S.C. §§ 3161 (h) (7) (A) and 3161 (h) (7) (B) (ii).
2

3
     DATED: October 22, 2018                                       ROSS PEARSON
4                                                                  United States Attorney
5
                                                                   By: /S/Ross Pearson__
                                                                   United States Attorney
6

7

8
     DATED: October 22, 2018                                       By: /S/Michael J. Aed
9                                                                  Attorney for Defendant
                                                                   Omar Ramirez
10

11

12                                          ORDER
13
            IT IS HEREBY ORDERED that the sentencing hearing currently set for Monday,
14
     November 13, 2018 be continued to Monday, January 7, 2019.
15

16
     IT IS SO ORDERED.
17
        Dated:     November 5, 2018
18
                                                        UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
